Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
The Amendment filed on March 15, 2021 has been received and entered. Claims 1, 3-8, 10-15, and 17-20 have been amended. Claims 2, 9, and 16 have been cancelled. Claims 21-23 are newly added. Claims 1, 3-8, 10-15, and 17-23 are pending for examination. 
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/16/2021 has been considered by the examiner.  Please see attached PTO-1449.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1, 3-5, 7, 8, 10-12, 14, 15 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1, line 10 and 12, recites “substantially recur”. The term "substantially" is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore it is indefinite.
Similar problem exists in claims 3, 7, 8, 10, 14, 15 and 17.
Claim 1, line 13, recites “a lower population”. The term "lower" is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore it is indefinite.
Similar problem exists in claims 8 and 15.
Claim 1, recites “the sparse seasonal pattern is identified based on sparse high values that substantially recur seasonally in the metric of the target resource over the seasonal period 
Similar problem exists in claims 8 and 15.
Claim 3, recites “dense low values”. There is no description for “dense low values”, so that the limitation is indefinite.
Similar problem exists in claims 10 and 17.
Claim 4, recites “sparse seasonal pattern”. There is no description for “sparse seasonal pattern”, so that the limitation is indefinite.
Similar problem exists in claims 5, 11, 12, 18 and 19.
Claim 7, recites “distinguishing between outlier values that are non-seasonal and outlier values that substantially recur on a seasonal basis in the metric of the target resource”. However, there is no description for “outlier values that are non-seasonal” and “outlier values that substantially recur on a seasonal basis”, in additional to the 112(b) rejection for relative term above. So that it is indefinite.
Similar problem exists in claims 14.

Appropriate clarification and correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 5, 8, 11, 12, 15, 18, 19 and 21 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Berg-Sonne et al. (U.S. Pat. Pub. 2013/0226320).

Referring to claim 1, Berg-Sonne et al. teaches a method comprising: 
receiving, from a user of an application or cloud service executing on at least one computing device including at least one hardware processor, a request to identify seasonal patterns within a set of time series data that includes data tracking a metric of a particular target resource and spanning a plurality of time windows having a seasonal period (processing the intervals of historical data can include performing a cluster analysis to identify the patterns, see Berg-Sonne et al., Para. 17, The intervals can be divided into an equal number of slices. Specifically, the slices can be consecutive time slices, see Berg-Sonne et al., Para. 18, control and monitor the building's mechanical and electrical equipment such as HVAC, lighting, power systems, fire systems, and security systems, see Berg-Sonne et al., Para. 85. Once the central data warehouse 89 stores a sufficient amount of historical data, the historical data is processed by a server rules engine 82 on the central server 80 to detect patterns in the data, see Berg-Sonne et al., Para. 92); 
responsive to receiving the request, detecting, by the application or cloud service executing on at least one computing device including at least one hardware processor, a plurality of seasonal patterns including a sparse seasonal pattern and a dense seasonal pattern recurring over the seasonal period, wherein the sparse seasonal pattern is identified based on sparse high values that substantially recur seasonally in the metric of the target resource over the seasonal period and the dense seasonal pattern is identified based on dense highs that substantially recur seasonally in the metric of the target resource over the seasonal period, wherein the sparse high values are outlier highs exhibited by a lower population of data points from the time series data than the dense high values (FIG. 8 is a flowchart of the overall process for pattern
detection, matching, and prediction. The process begins
at the server with retrieving sensor data from stored historical
time intervals 1005, from which recurring patterns are
detected at step 1010, see Berg-Sonne et al., Para. 228); and 
presenting, to the user by the application or cloud service, a prototypical behavior for the target resource in the seasonal period that identifies the plurality of seasonal patterns including the sparse seasonal pattern and the dense seasonal pattern (FIG. 30 is an exemplary graph illustrating historical and predicted data. As shown, looking to the future from the present time tp the middle line VM is the most likely predicted value and the upper VH and lower VL bounds show the range of uncertainty around the prediction, see Berg-Sonne et al., Para. 518, FIG. 31 is an exemplary user interface for a Policy Dashboard and Scenario Builder. When combined with data entry capabilities, the Policy Dashboard and Scenario Builder can enable Berg-Sonne et al., Para. 522, FIG. 32 is a simplified exemplary graph showing occupant comfort and HVAC set points, see Berg-Sonne et al., Para. 526).

As to claim 4, Berg-Sonne et al. teaches the prototypical behavior presented for the target resource identifies a first set of one or more sub-periods within the seasonal period when the sparse seasonal pattern recurs and a second set of one or more sub- periods within the seasonal period when the dense seasonal pattern recurs (various time intervals with similar characteristics (such as day of week). The patterns act as a predictor of sensor values, for a given time slice in the future, especially the next time slice. To that end, the system gathers sensor data over time, groups the data by time intervals with similar characteristics, then compares new time intervals with similar characteristics to find matches, see Berg-Sonne et al., Para. 201).

As to clam 5, Berg-Sonne et al. teaches performing at least one of scheduling a maintenance window for the target resource, training an anomaly detection model, consolidating a set of resources, or deploying a set of resources based on at least one of the sparse seasonal pattern or the dense seasonal pattern (schedule rule actions other than through the previously described database triggers extends the scope of events beyond the modification of database table values, see Berg-Sonne et al., Para. 474).

Berg-Sonne et al. teaches one or more non-transitory computer-readable media (computer-usable medium, see Berg-Sonne et al., Para. 544) storing instructions, which, when executed by one or more hardware processors, which recites the corresponding limitations as set forth in claim 1 above; therefore it is rejected under the same subject matter.

Claim 11 is rejected under the same rationale as stated in the claim 4 rejection.

Claim 12 is rejected under the same rationale as stated in the claim 5 rejection.

Referring to claim 15, Berg-Sonne et al. teaches a system comprising: one or more hardware processors (a processor, see Berg-Sonne et al., Para. 24); one or more non-transitory computer-readable media (computer-usable medium, see Berg-Sonne et al., Para. 544) storing instructions, which, when executed by one or more hardware processors, which recites the corresponding limitations as set forth in claim 1 above; therefore it is rejected under the same subject matter.

Claim 18 is rejected under the same rationale as stated in the claim 4 rejection.

Claim 19 is rejected under the same rationale as stated in the claim 5 rejection.

Berg-Sonne et al. teaches presenting the prototypical behavior for the target resource in the seasonal period includes presenting a prototypical sparse weekly high and a prototypical dense weekly high (see Berg-Sonne et al., FIG. 31, wherein a prototypical sparse weekly high and a prototypical dense weekly high are nonfunctional descriptive material).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 7, 10, 14, 17, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Berg-Sonne et al. (U.S. Pat. Pub. 2013/0226320) in view of Davis et al. (U.S. Pat. Pub. 2013/0282891).

As to claim 3, Berg-Sonne et al. does not explicitly teach the plurality of seasonal patterns includes a second dense seasonal pattern corresponding to dense low values that substantially recur in the metric of the target resource over the seasonal period.
However, Davis et al. teaches the plurality of seasonal patterns includes a second dense seasonal pattern corresponding to dense low values that substantially recur in the metric of the target resource over the seasonal period (In step 715, criteria for evaluating the measurements or analysis associated with individual time slices may be determined. Such criteria may include, for example, a high or low threshold, beyond which the time slice may be considered for pattern matching, see Davis et al., Para. 110).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Berg-Sonne et al., to have the plurality of seasonal patterns includes a second dense seasonal pattern corresponding to dense low values that substantially recur in the metric of the target resource over the seasonal period, as taught by Davis et al., to better manage resource (Davis et al., Para. 4).

As to claim 7, Berg-Sonne et al. does not explicitly teach distinguishing between outlier values that are non-seasonal and outlier values that substantially recur on a seasonal basis in the metric of the target resource.
Davis et al. teaches distinguishing between outlier values that are non-seasonal and outlier values that substantially recur on a seasonal basis in the metric of the target resource (may be determined that the time slice does not match repeating hours by business day pattern. In step 980, measurement information for each such time slice among the instances of the given day of the week may be excluded, suppressed, masked or otherwise kept out of the matching pattern. Such a step may be conducted whether or not a given time slice measurement exceeded the measurement threshold, see Davis et al., Para. 133).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Berg-Sonne et al., to have distinguishing between outlier values that are non-seasonal and outlier values that substantially recur on a seasonal basis in the metric of the target resource, as taught by Davis et al., to better manage resource (Davis et al., Para. 4).

Claim 10 is rejected under the same rationale as stated in the claim 3 rejection.

Claim 14 is rejected under the same rationale as stated in the claim 7 rejection.

Claim 17 is rejected under the same rationale as stated in the claim 3 rejection.

As to claim 22, Berg-Sonne et al. does not explicitly teach presenting the prototypical behavior for the target resource in the seasonal period includes presenting a weekly profile 
However, Davis et al. teaches presenting the prototypical behavior for the target resource in the seasonal period includes presenting a weekly profile view that includes a visualization of a prototypical weekly season to the user of the application or cloud service (see Davis et al., FIG. 2-4, busy time slice pattern may be determined and displayed, see Davis et al., Para. 46).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Berg-Sonne et al., to have presenting the prototypical behavior for the target resource in the seasonal period includes presenting a weekly profile view that includes a visualization of a prototypical weekly season to the user of the application or cloud service, as taught by Davis et al., to better manage resource (Davis et al., Para. 4).

As to claim 23, Berg-Sonne et al. does not explicitly teach generating a seasonal profile; receiving a request from the user to view at least one of metric data for a historic season or predicted metrics for a future season.
However, Davis et al. teaches generating a seasonal profile; receiving a request from the user to view at least one of metric data for a historic season or predicted metrics for a future season (A user, such as user 112, may then be able to determine on what time of day severe measurements are most likely. Severe measurements may include high utilization for example resources such as processor, memory, or networks, or high amounts of errors, uptime, Davis et al., Para. 65. Using settings or input from user 112, application 102 may access measurement information 104 and subsequently analyze it for patterns. Application 102 may compile, produce, display, or store measurement chart 108 based upon measurement information 104, see Davis et al., Para. 96).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Berg-Sonne et al., to have generating a seasonal profile; receiving a request from the user to view at least one of metric data for a historic season or predicted metrics for a future season, as taught by Davis et al., to better manage resource (Davis et al., Para. 4).

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Berg-Sonne et al. (U.S. Pat. Pub. 2013/0226320) in view of Meldahl (U.S. Pat. Pub. 2006/0161485).

As to claim 6, Berg-Sonne et al. does not explicitly teach a plurality of computing resources, the method further comprising: receiving user input interacting with an interface displaying the prototypical behavior for the target resource; and responsive to the user input drilling-down and presenting details about seasonal patterns for an individual resource in the plurality of computing resources.
Meldahl teaches a plurality of computing resources, the method further comprising: receiving user input interacting with an interface displaying the prototypical behavior for the target resource; and responsive to the user input drilling-down and presenting details about seasonal patterns for an individual resource in the plurality of computing resources (In addition Meldahl, Para. 22-27).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Berg-Sonne et al., to have a plurality of computing resources, the method further comprising: receiving user input interacting with an interface displaying the prototypical behavior for the target resource; and responsive to the user input drilling-down and presenting details about seasonal patterns for an individual resource in the plurality of computing resources, as taught by Meldahl, to better manage resource (Meldahl, Para. 4).

Claim 13 is rejected under the same rationale as stated in the claim 6 rejection.

Claim 20 is rejected under the same rationale as stated in the claim 6 rejection.

Response to Argument
	Applicant’s remarks filed on 3/15/2021 with respect to claims 1, 8 and 15 have been considered but they are not persuasive. 
Refer to the corresponding sections of the claim analysis for details of newly amended limitations as cited in claims 1, 8 and 15.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAU SHYA MENG whose telephone number is (571)270-1634.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAU SHYA MENG/Primary Examiner, Art Unit 2168